THE STATE OF TEXAS
                                         MANDATE
TO THE 102ND DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 9th
day of April, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Lyndon Anderson, Appellant                                 No. 06-14-00168-CR

                    v.                                      Trial Court No. 11-F-0921-102

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Lyndon Anderson, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 15th day of June, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk